Case 7:18-cr-00626-NSR Document 33 Filed 08/27/20 Page 1 of 1

Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel tellaw.com
ax: 646-304-6604 Telephone 212-349-0230

By Email and ECF

August 26, 2020

The Honorable Nelson S. Roman
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

MEM0.ENDORSED

Re: United States v. Charles Bagley
18 Cr. 626 (NSR)

Dear Judge Roman:

This letter is respectfully submitted to request a temporary modification of Mr. Bagley’s
conditions to permit him to travel to Chicago, IL, to be evaluated by a neuro-psychologist who has
been appointed by Your Honor. Mr. Bagley would like to be able to leave his home in Duluth, MN
on August 30, 2020 and return on September 2, 2020. Fe

I have consulted with Assistant United States Attorney Nicholas Bradley, who has advised
me that the Government consents to this request.

Respectfully submitted,

By: _/s/Andrew Patel
Andrew G. Patel

ce: Nicholas Bradley
Assistant United States Attorney (by email)

Defendant's request for temporary bail modification as
eee a 7 outlined above is granted. Defendant shall provide full travel
oo details to Pretrial Services. Clerk of the Court requested to

 

“UMENT ; terminate the motion (doc. 32).
| ELECTRONICALLY 3
/ROCH Dated: Aug. 27, 2020 SO ORDERED. >
DATE miLED: 8122 to "AA

 

i? fo nao -
5 f sy < .

 

—

fe

Nelson S. Roman, U.S.D.J
